PER CURIAM
Father appeals from a judgment awarding mother custody of the couple’s young son. Based on our de novo review of the record, we find that both father and mother are good, devoted, and loving parents. We further conclude, after independently considering the criteria enumerated in ORS 107.137(1),1 that the trial court did not err in awarding custody to mother. See generally Boldt and Boldt, 104 Or App 379, 801 P2d 874 (1990).
Affirmed. Costs to mother.

 ORS 107.137(1) provides:
“In determining custody of a minor child pursuant to ORS 107.105 or 107.135, the court shall give primary consideration to the best interests and welfare of the child. In determining the best interests and welfare of the child, the court may consider the following relevant factors:
“(a) The emotional ties between the child and other family members;
“(b) The interest of the parties in and attitude toward the child;
“(c) The desirability of continuing an existing relationship; and
“(d) The abuse of one parent by the other.”